Citation Nr: 0701791	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-01 756	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.	Entitlement to service connection for dental treatment 
purposes for teeth       other than tooth number 22, due to 
trauma in service and under the provisions of            38 
U.S.C.A. § 1151.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
psychotic disorder on the basis of a    direct relationship 
to service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to October 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of      the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in               Seattle, 
Washington, and New York, New York.  An October 2001 decision  
granted service connection for the loss of tooth number 22, 
for the purpose of outpatient treatment eligibility.  That 
decision also denied service connection for a psychotic 
disorder.  The veteran appealed this determination, including 
the denial of service connection for a dental disorder other 
than loss of tooth number 22, as well as the claimed 
psychiatric condition.   

Through his May 2002 correspondence, the veteran withdrew his 
appeal of the  issue of service connection for a psychiatric 
disorder.  See 38 C.F.R. § 20.204. Hence, the October 2001 
decision denying this claim became final and binding      on 
the merits.  Accordingly, new and material evidence must 
first be presented to reopen that claim, before it may be 
reconsidered de novo on the merits.  See           38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In October 2003, the veteran provided testimony during a 
hearing before              RO personnel.

Thereafter, in a December 2004 decision that continued the 
denial of the claim for dental treatment eligibility, the RO 
considered the potential basis of entitlement of disability 
incurred due to allegedly faulty VA treatment, under 38 
U.S.C.A. § 1151 (West 2002), in addition to on a direct 
basis.  In its continued consideration of this claim through 
the December 2004 supplemental statement of the case (SSOC),     
the RO characterized the issue as involving both of these 
theories of entitlement.   
In August 2006, to support his claim, the veteran testified 
at a hearing at the           RO before the undersigned 
Veterans Law Judge (VLJ) of the Board (also generally 
referred to as a "travel Board" hearing).  

The Board will decide the claim for service connection for a 
dental disorder other than involving tooth number 22, for 
treatment eligibility.  With respect to the remaining issue 
that presently warrants discussion, the RO's November 2005 
decision determined that new and material evidence had not 
been received to reopen the veteran's previously denied claim 
for a psychotic disorder (upon receipt of his statement 
considered as a petition to reopen the claim).  He filed a 
June 2006 statement that may be reasonably construed as a 
notice of disagreement (NOD)  with that decision.  But the RO 
has not yet issued a statement of the case (SOC) concerning 
that issue.  So the Board must remand this claim to the RO, 
rather than merely referring it there.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The remand will occur via the Appeals 
Management Center (AMC) in Washington, D.C.        VA will 
notify the veteran if further action is required on his part.    


FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice 
regarding the evidence needed to substantiate his claim for 
treatment eligibility for a dental disorder     other than 
the loss of tooth number 22, including based upon trauma in 
service and      section 1151, including an explanation of 
whose responsibility -- his or VA's,        it was to obtain 
that evidence and information.  Moreover, all relevant 
evidence necessary for a fair disposition of this matter has 
been obtained.

2.	The veteran does not have any current dental condition 
apart from the prior removal of tooth number 22, which is the 
result of trauma in service.  

3.	When assuming for the sake of argument that the veteran 
has additional disability resulting from an undue delay in 
scheduling a root canal procedure at the Albany VAMC, the 
preponderance of the evidence indicates that any such delay 
was not the result of negligent or faulty VA dental 
treatment.



4.	There is no objective record of any another instance of 
additional disability that is allegedly due to faulty dental 
treatment at the Albany VAMC, including a recent procedure 
that the veteran has described in which a damaged tooth was 
treated through addition of a metal bridge that affected the 
surrounding teeth.   


CONCLUSION OF LAW

The criteria are not met for service connection for dental 
treatment purposes for teeth other than tooth number 22, 
either due to trauma in service or under the provisions of 38 
U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1151, 5103A, 5107   
(West 2002); 38 C.F.R. § 3.1, 3.6, 3.102, 3.159, 3.303, 
3.361, 3.381 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including as here, for compensation benefits claimed in part 
as having arose out of VA treatment, and which, if awarded, 
is to be considered in the same manner as if service-
connected) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for  the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the criteria that a claimant seeking VA 
benefits receives VCAA notice that is specific to the claim 
which he intends to the establish, the RO has provided the 
veteran with sufficiently comprehensive notice information 
through several letters, along with the December 2001 SOC and 
December 2004 SSOC, such that the criteria for satisfactory 
VCAA notice have effectively been met.    

Through the initial September 2001 correspondence provided to 
the veteran, he was informed as to the recent enactment of 
the VCAA and the requirements to establish a valid claim for 
service connection for a disability claimed as having been 
incurred during military service.  The more recent December 
2004 SSOC and April 2006 notice letter included reference to 
the potential basis of entitlement under       section 1151, 
and explained that evidence was needed that demonstrated a 
link between a current dental condition and prior VA 
treatment.  So the veteran has received notice as to the 
additional evidence required to substantiate his claim,     
the first element of the Pelegrini II analysis.    

In accordance with the second and third elements of 
satisfactory notice as defined  in the Pelegrini II decision, 
the RO has also provided the veteran with a comprehensive 
explanation as to whose responsibility -- VA's or the veteran 
himself, it was to obtain all additional information relevant 
to the disposition of    his claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).                     The 
September 2001 letter notified the veteran that VA would take 
reasonable measures to help obtain additional medical 
records, employment records, and records from other Federal 
agencies.  The April 2006 correspondence contained more in-
depth information, requesting that he provide, if available, 
the dates of relevant medical treatment during service, 
statements from military medical personnel or other 
individuals who knew him in service, and employment or 
insurance physical examinations.  Also, the September 2006 
letter set forth a substantially similar explanation as to 
which party would assist in obtaining respective sources of 
evidence.   

Both the April and September 2006 letters also included 
language requesting that if the veteran had any other 
evidence or information in his possession that he believed 
would support his claim, to please inform the RO of this, or 
to directly submit any evidence in his possession that 
pertained to his claim.  Hence, the fourth and final element 
of VCAA notice was met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the holding in the 
Dingess/Hartman decision, and through an addendum to the 
September 2006 letter with respect to the VCAA's duty to 
notify and assist as it pertained to his claim.  He has 
therefore received detailed notice concerning both the 
disability rating and effective date elements of his claim.

Furthermore, in addition to the requirement that the VCAA 
notice information provided is content-specific, it is also 
necessary that it have been timely sent.         In Pelegrini 
II, the Court defined timely notice as consisting of a 
sequence of  events in which the initial notice precedes the 
initial adjudication of the claim  under review.  Here, the 
initial September 2001 notice letter preceded the issuance of 
the October 2001 rating decision that represented the initial 
adjudication of      the claim for service connection for 
dental trauma, as well as the December 2004 decision that 
considered this claim on the basis of alleged VA faulty 
medical treatment under section 1151.  However, the April and 
September 2006 notice letters clearly would not meet the 
foregoing definition for timely notice as outlined in 
Pelegrini II.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).            

This notwithstanding, the RO has nonetheless taken sufficient 
measures in accordance with the development of this case, 
such that any defect in timing of    the notice has not had a 
detrimental effect upon the continuing adjudication of      
the veteran's claim.  Following the issuance of the above-
noted letters issued         in 2006, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the December 1, 2006 certification of this 
case to            the Board.  During this timeframe, the 
veteran provided a June 2006 personal statement, and 
participated in an August 2006 DRO informal hearing 
conference. He testified during an August 2006 travel Board 
hearing before the undersigned VLJ of the Board.  
Additionally, in his October 2006 VCAA notice response form 
the veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim, and requested 
that a decision would be issued on his claim  as soon as 
possible.  For these reasons, the Board finds that regardless 
of the timing of the subsequent VCAA notice letter, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."          See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient and 
hospitalization records over a period of approximately a 
decade.  The RO has also obtained a VA medical opinion 
concerning the nature and extent, and likely etiology of a 
current dental condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
submitted copies of dental hygiene records from a private 
medical facility dated from February to April 2004, and 
several personal statements.  He has also provided testimony 
during an October 2003 hearing before RO personnel,    and 
again at an August 2006 travel Board hearing before the 
undersigned VLJ of the Board.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Law, Regulations and Analysis

A.	Residuals of Dental Trauma

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained in the line of duty while in the military. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

A claim for service connection for a dental condition alleged 
to have occurred directly due to military service is to be 
evaluated in accordance with 38 C.F.R.           § 3.381.  
That regulation provides that each defective or missing 
tooth, and/or disease of the teeth and periodontal tissues 
will be considered separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during service.  Where applicable, consideration is also 
required as to whether the claimed condition was due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  See 38 C.F.R. § 3.381(b).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses,    and periodontal disease may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
accordance with         38 C.F.R. § 17.161, there may be 
authorization of outpatient treatment for a     dental 
condition where it is service-connected, and in other 
circumstances such as where there is overall service-
connected disability compensation at the 100-percent level, 
the veteran is a former prisoner of war, or the veteran is a 
participant in a rehabilitation program or other outpatient 
healthcare services.   

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the circumstances of the present case, service connection 
is not warranted on      a direct basis for a dental 
disorder involving claimed injury to teeth other than number 
22.  The determinative factor in reaching this conclusion, 
is the notable absence of evidence of in-service dental 
trauma apart from the one instance of injury to no. 22, and 
therefore, of an objective basis to attribute subsequent 
dental problems to military service.  

Initially, the claim under consideration does not pertain to 
specific teeth allegedly injured in service (other than no. 
22), rather, to post-service dental disability the extent of 
which has been clarified by a December 2002 medical 
examination, which identified some current teeth with 
fillings and others that had been extracted.  It was 
observed on examination that nos. 1, 32, 2, 4 and 22 were 
missing, there were retained roots at nos. 12 and 14 
extracted by VA secondary to caries, and a temporary crown 
at no. 15.  The veteran underwent further dental treatment 
by VA after December 2002 that included a receipt of a 
temporary filling in tooth no. 5.    

Reviewing the treatment history from service as to any 
potential precipitating        in-service cause of the above 
conditions, however, the veteran's dental records show a 
fracture to no. 22, leading to extraction of that tooth, as 
the only incident of dental trauma.  Other teeth removed in 
service were nos. 1, 2, 4 and 32, with no documented 
preceding injury -- and also having been extracted in early-
March 1993, several weeks prior to expiration of the 180-day 
period following which  teeth deemed normal at entrance may 
be considered service-connected if since necessitating being 
filled or extracted, in accordance with 38 C.F.R. § 
3.381(d)(1).  

Through an evaluation of the treatment history during 
service and present claim   for dental disability incurred 
therein, several VA dental examiners expressed       the 
similar finding as to the lack of an objective grounds for 
additional             service-connected disability on a 
direct basis.  In a March 2001 opinion, a VA dental services 
director found that on review of the claims file, the 
veteran had sustained dental trauma in service to tooth no. 
22 only.  A December 2002      dental examination determined 
that while tooth no. 22 was lost in service due to trauma, 
the remaining extracted teeth were lost due to caries.  
There was no indication of inadequate restorative dentistry 
in service, or treatment other than routine in nature.  It 
was opined that the veteran should be service-connected for 
trauma to tooth no. 22, and by implication, no other dental 
disorder.  

The veteran further alleges that notwithstanding whether 
there was actual injury     in the line of duty to teeth 
besides that for which service connection is already in 
effect (tooth no. 22), what he characterized as poor quality 
dental work in service was the underlying traumatic injury 
itself.  In this regard, VA's Office of General Counsel has 
clarified that the term "service trauma" in 38 C.F.R. § 
17.123(c) (since revised at 17.161(c)) as a prerequisite for 
Class II(a) outpatient treatment eligibility does not 
include the intended effects of treatment provided during 
the veteran's military service.  VAOPGCPREC 5-97 (January 
22, 1997).  So the intended consequences of treatment such 
as tooth extraction, or application of fillings themselves, 
is not a precipitating in-service factor for a subsequent 
disability.      The veteran describes also an unintended 
consequence of damage or cracking of  the teeth from 
improper fillings.  However, service records do not show 
complications of this type, and as indicated, the December 
2002 examiner determined that there was no evidence of 
inadequate restorative dentistry in service.  To the extent 
that he states that a VA dentist previously informed him his 
teeth   had been cracked due to inadequate treatment in 
service, since there is no documentation of this opinion, 
unfortunately, the veteran's own reiteration of that 
statement is not probative evidence of the same.  See 
Robinette v. Brown,                8 Vet. App. 69, 77 (1995) 
(statement of physician on subject of etiology is necessary 
instead of layperson account, as a reliable indicator of 
physician's opinion and its underlying basis).  

Based upon the above, the record does not establish that a 
dental condition         other than removal of tooth no. 22 
has a causal relationship to in-service trauma.     See 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) (medical 
nexus requirement for service connection consists of a link 
between current disability and identifiable in-service 
disease or injury).  Accordingly, as there is no indication 
of a present dental disability due to in-service trauma, 
service connection is not warranted on a direct basis.
B.	Compensation under Section 1151

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151;                      38 C.F.R. § 
3.358(a).    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).   

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy),    is compared to 
the veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R.      § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).    
Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
-- to be determined based on what             a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable  health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with         38 C.F.R. § 
17.32).  See 38 C.F.R. § 3.361(d)(2).    

The current claim for service connection for a dental 
disability under 38 U.S.C.A.   § 1151 constitutes an 
alternative basis of entitlement for the claimed condition,     
for outpatient treatment eligibility in the same manner as if 
the condition were    service-connected as due to dental 
trauma.  See 38 C.F.R. § 3.358(a).  

In support of this claim, the veteran first alleges that 
shortly following separation from service in October 1994, he 
sought dental care from the Albany VA Medical Center (VAMC) 
for dental work that he states had not been completed during 
service, including finishing a root canal and providing 
several fillings.  According to the veteran, this facility 
was unable to provide him with the necessary treatment within 
a reasonable timeframe.  The Albany VAMC was only able to 
provide him with appointments scheduled three to four months 
in advance, and he could not meet these obligations due to 
having to periodically relocate for employment reasons.   

Additionally, the veteran has described what he characterized 
as faulty VA treatment from Albany VAMC from 2002 to the 
current time (and following a period from 1999 to 2002 where 
he resided in Washington state) when a VA dentist treated a 
damaged tooth through adding a metal bridge which according 
to the veteran.  This unnecessarily required him to obtain 
fillings in his two good teeth surrounding the damaged tooth, 
rather than treating the affected tooth directly. 
Concerning the initial allegation of VA treatment for the 
time period immediately following service discharge, the 
first requirement that must be shown for benefits under 
section 1151 is that of an additional disability (here, due 
to an instance of outpatient dental treatment).  Records from 
Albany VAMC for this period indicate that in December 1994, 
the veteran applied for and was granted eligibility for 
dental services, and with no apparent limitation to treatment 
for tooth no. 22 (the only dental condition which VA had 
deemed service-connected up to that point).           An 
initial evaluation reflects that he indeed complained that he 
needed a root canal finished on the left side.  A note later 
that month, however, states the veteran was moving and 
required a records transfer.  The next relevant record is not 
until       three years later.  This shows a December 1997 
restoration and filling conducted   on no. 14.  A June 1998 
evaluation report indicates an impacted status and further 
decay of a crown on no. 16.  Thus, whether the veteran has an 
additional disability beyond requiring the root canal itself 
from any delay in treatment, is not conclusively established.  
When assuming arguendo that there may have been additional 
disability, though, there is no indication of negligent or 
faulty VA treatment which would show proximate cause. 

In considering the possibility of delay as the cause of 
subsequent disability, the initial 1994 agreement to provide 
outpatient dental services stated that repeated cancellations 
in dental appointments could result in cessation of 
treatment.  A note in December 1994 states the veteran was 
moving to Arizona.  There is no record of attempts to 
reschedule an appointment for the noted left-side root canal 
problem,   to further clarify the extent of continuing 
medical care offered to the veteran.  However, an undated 
letter from the Albany VAMC to the veteran stated that his 
case had been reviewed by the chief of Dental Services, and 
informed him that the three-year time period (from the date 
of application) for completion of dental treatment had 
elapsed.  The letter proceeded to explain that since VA was 
not at fault that the work was not completed, he could not be 
scheduled for future appointments.  (As mentioned, the record 
suggests that he in fact still continued to receive 
additional treatment notwithstanding this correspondence).  
Also significant is the finding expressed by the December 
2002 examiner, that the veteran had received routine dental 
care by VA under the programs offered by that facility.           



So the weight of the evidence demonstrates that in all 
likelihood, any delay in scheduling dental treatment was not 
attributable to faulty VA medical practices,    and may have 
also been related at least in part to the veteran's own 
unavailability for extended periods of time.  Likewise, there 
is no record of other events that would help satisfy the 
criteria for proximate cause, such as an unforeseeable 
medical consequence of treatment rendered.  Thus, even if 
there existed additional disability from the failure to 
timely complete a root canal procedure, the results of such 
cannot be attributed to inaction on the part of a VA medical 
facility.      

The subsequent records from Albany VAMC date from 2002 
onwards have been considered in respect to the second 
incident of dental care that was allegedly deficient, and 
there is no report on file describing a procedure similar to 
that described, in which a metal bridge was installed that 
according to the veteran, unnecessarily damaged the two 
surrounding teeth.  During this timeframe, the veteran 
underwent tooth root removal at nos. 12 and 14.  He was also 
found to have caries at various other teeth.  Since there is 
not any record of the procedure that the veteran has 
described involving application of a bridge, there likewise 
is no evidence additional disability that would support the 
claim for section 1151 benefits in this regard.  In summary, 
there is no current manifestation of VA dental care   which 
provides the basis for compensation due to allegedly flawed 
treatment.














C.	Conclusion

The Board has also taken into consideration the veteran's 
assertions in adjudicating the claim on appeal.  However, 
since he is a layman, he does not have the necessary medical 
training and/or expertise to give a probative opinion as to 
the cause of a current dental disorder, including whether due 
to in-service trauma, or claimed instances of faulty VA 
medical care.  See Grottveit v. Brown, 5 Vet. App. 91,        
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Hence, the preponderance of the evidence is against the claim 
for service connection for a dental disorder other than 
removal of tooth number 22,                  due to trauma in 
service, or under the provisions of 38 U.S.C.A. § 1151.                
So the benefit-of-the-doubt doctrine is not for application, 
and the claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown,        9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for teeth other than tooth 
number 22 for purposes of outpatient treatment eligibility, 
claimed as due to trauma in service, and under the provisions 
of 38 U.S.C.A. § 1151, is denied.












REMAND

As indicated, the current appeal previously included the 
additional claim of    service connection for a psychotic 
disorder, which the veteran later withdrew    from appellate 
consideration through his May 2002 correspondence.                     
See 38 C.F.R. § 20.204.  Thus, the October 2001 RO rating 
decision that denied   the original claim for service 
connection for a psychotic disorder (on the asserted 
justification that it originated in service), became final 
and binding on its merits.  And in order to obtain 
reconsideration of that previously denied claim de novo   
(i.e., on the merits), the veteran would first need to 
present new and material evidence to reopen the claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

In his February 2005 statement, the veteran again requested 
entitlement to      service connection for a claimed 
psychiatric condition.  The RO adjudicated this claim through 
a November 2005 decision that determined that new and 
material evidence had not been received to reopen the 
previously denied claim for a psychotic disorder.  
Thereafter, in June 2006 he filed another claim for service 
connection for a psychiatric disorder, this time as secondary 
to dental trauma (including the already service-connected 
removal of tooth no. 22), which the RO has since considered 
as a separate claim in and of itself.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  But a July 
2006 statement from his representative (on a VA Form 646) 
characterized the issue in more general terms   as that of a 
psychotic disorder, presumably on any basis. 

Accordingly, the July 2006 correspondence may also reasonably 
be construed as a NOD with the November 2005 rating decision 
denying the petition to reopen a claim for service connection 
for a psychotic disorder, on a direct basis.       However, 
the RO has not provided the veteran with an SOC in response 
to this NOD, nor has he been given an opportunity to perfect 
an appeal to the Board concerning this additional issue by 
filing a timely substantive appeal (VA Form 9  or equivalent 
statement).  So the claim must be remanded to the RO for 
issuance of an SOC as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Send the veteran an SOC concerning the 
issue of whether new and material 
evidence has been        received to 
reopen a previously denied claim for 
service connection for a psychotic 
disorder (on the basis of a direct 
medical relationship to service).      
He and his representative also must be 
given an opportunity to "perfect" an 
appeal to the Board on  this additional 
issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 
or equivalent statement). And if, and 
only if, he perfects a timely appeal 
should this claim be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  















The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).










 Department of Veterans Affairs


